UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 COMMISSION FILE NO.: 0-50469 GREENSHIFT CORPORATION (Exact name of registrant as specified in its charter) Delaware 59-3764931 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 5950 Shiloh Road East, Suite N, Alpharetta, Georgia (Address of principal executive offices) (Zip Code) (212) 994-5374 (Registrant’s telephone number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the prior 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of June 30, 2012 (the last business day of the most recently completed second fiscal quarter) the aggregate market value of the common stock held by non-affiliates was approximately $2,541,929. As of March 29, 2013, there were 116,755,437 ­­­­­ shares of common stock outstanding. GREENSHIFT CORPORATION ANNUAL REPORT ON FORM 10K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 TABLE OF CONTENTS Part I Page No Item 1 Business 3 Item 1A Risk Factors 14 Item 2 Description of Properties 24 Item 3 Legal Proceedings 24 Item 4 Mine Safety Disclosure 27 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchase of Equity Securities 27 Item 6 Selected Financial Data 28 Item 7 Management’s Discussion and Analysis 30 Item 8 Financial Statements and Supplementary Schedules 33 Item 9 Changes and Disagreements with Accountants on Accounting and Financial Disclosure 66 Item 9A Controls and Procedures 66 Part III Item 10 Directors, Executive Officers and Corporate Governance 67 Item 11 Executive Compensation 68 Item 12 Security Ownership of Certain Beneficial Owners, and Management and Related Stockholder Matters 69 Item 13 Certain Relationships and Related Transactions and Director Independence 70 Item 14 Principal Accountant Fees and Services 72 Part IV Item 15 Exhibits and Financial Statement Schedules 73 Signatures 75 PART I CONVENTIONS USED IN THIS REPORT In this Annual Report on Form 10-K, the terms “we,” “our,” “us,” “GreenShift,” or the “Company” refer to GreenShift Corporation, and its subsidiaries on a consolidated basis. The term “GreenShift Corporation” refers to GreenShift Corporation on a standalone basis only, and not its subsidiaries. The following is a list of the acronyms and other naming conventions used in this report, unless otherwise specified: CARB refers to the Air Resources Board of the California Environmental Protection Agency; USEPA refers to the U.S. Environmental Protection Agency; EIA refers to the U.S. Energy Information Association; NBB refers to the National Biodiesel Board; RFA refers to the Renewable Fuels Association; RFS or RFS2 refers to the Renewable Fuel Standard published by the EPA TJPC refers to The Jacobsen Publishing Company; TNS refers to the Trade News Service; USDA refers to the U.S. Department of Agriculture; SEC refers to the U.S. Securities and Exchange Commission; MMGY refers to million gallons per year; BGY refers to billion gallons per year; Btu refers to British thermal units; MMBtu refers to million British thermal units; and, gCO2 refers to grams of carbon dioxide. MARKET AND INDUSTRY DATA FORECASTS This document includes data and forecasts that the Company has prepared based, in part, upon information obtained from industry publications. Third-party industry publications generally state that the information contained therein has been obtained from sources believed to be reliable, but do not guarantee the accuracy and completeness of such information. In particular, we have based much of our discussion of the biodiesel and ethanol industries, including government regulation relevant to the industry, on information published by the NBB, the national trade association for the U.S. biodiesel industry, and the RFA, the national trade association for the U.S. corn ethanol industry. Each is a trade organization for their respective industry and they may present information in a manner that is more favorable than would be presented by an independent source. We have also used data and other information in this document that was published by the TNS, TJPC, the EIA, the USEPA, the USDA, and CARB. Forecasts in particular are subject to a high risk of inaccuracy, especially forecasts projected over long periods of time. 1 CAUTIONARY INFORMATION REGARDING FORWARD LOOKING STATEMENTS The SEC encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This report contains such “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. We make certain forward-looking statements in this Annual Report on Form 10-K and in documents that are incorporated herein by reference. These forward-looking statements relate to our outlook or expectations for earnings, revenues, expenses, asset quality or other future financial or business performance, strategies or expectations, or the impact of legal, regulatory or supervisory matters on our business, results of operations or financial condition. Specifically, forward-looking statements may include statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These statements reflect our management’s judgment based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Future performance cannot be ensured. Actual results may differ materially from those in the forward-looking statements. Some factors that could cause our actual results to differ include: - the volatility and uncertainty of commodity prices; - operational disruptions at ethanol production facilities; - the costs and business risks associated with developing new technologies; - our ability to develop and commercialize our technologies; - the impact of new, emerging and competing technologies on our business; - the possibility of one or more of the markets in which we compete being impacted by political, legal and regulatory changes or other external factors over which they have no control; - the effects of mergers and consolidations in the biofuels industry and unexpected announcements or developments from others in the renewable fuels industry; - our reliance on key management personnel; - changes in or elimination of governmental laws, tariffs, trade or other controls or enforcement practices; - limitations and restrictions contained in the instruments and agreements governing our indebtedness; - our ability to raise additional capital and secure additional financing; - our ability to implement additional financial and management controls, reporting systems and procedures and comply with Section 404 of the Sarbanes-Oxley Act, as amended; and - other risks referenced from time to time in our filings with the SEC and those factors listed in this Annual Report on Form 10-K for the year ended December 31, 2012 under Item 1A, Risk Factors. In light of these assumptions, risks and uncertainties, the results and events discussed in the forward-looking statements contained in this report or in any document incorporated by reference might not occur. Investors are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report or the date of the document incorporated by reference in this report. We are not under any obligation, and we expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. 2 ITEM 1 BUSINESS OVERVIEW GreenShift Corporation (“we,” “our,” “us,” “GreenShift,” or the “Company”) develops and commercializes clean technologies that facilitate the more efficient use of natural resources. We are focused on doing so today in the U.S. ethanol industry, where we innovate and offer technologies that improve the profitability of licensed ethanol producers. We invented, developed, commercialized and patented new technologies that integrate into the back-end of existing dry mill corn ethanol plants to tap into a new reserve of inedible crude corn oil with an estimated industry-wide output of about 800 MMGY, an amount capable of offsetting about 20 million barrels of fossil fuel-derived crude oil per year. This corn oil is a valuable feedstock for use in the production of advanced carbon-neutral liquid fuels and other biomass-derived alternatives to fossil fuel-based products. Our corn oil extraction technologies are widely considered to be the quickest and best path for margin improvement for corn ethanol producers today. The current market value of corn oil recovered by our licensees is about $2.90 per gallon, which is a significant premium to its value without use of our patented corn oil extraction processes. Our corn oil extraction technologies increase corn-to-biofuel yields while reducing the energy and greenhouse gas intensity of corn ethanol production for dry mill ethanol producers. These benefits correspond to increased ethanol producer income of more than $0.15 per gallon of ethanol produced, and ethanol producer paybacks of less than 1 year at current market prices. No technologies have been developed, commercialized and made available to corn ethanol producers in the history of the ethanol industry that begin to approach these results. In February 2010, the EPA published its estimate that 70% of the U.S. ethanol industry will use back-end corn oil extraction technology to produce 40% of America’s biodiesel feedstock by 2022. Industry publications routinely predict the adoption of back-end corn oil extraction by the entire industry. If that actually occurs, if our patented technologies actually standardize and shift the majority of the U.S. ethanol industry into increased efficiency and profitability, then we will have fulfilled our founding mission of building value by developing and using technology to catalyze disruptive environmental gain. We believe that the first, best and most cost-effective way to achieve positive environmental change of any magnitude is to develop technology-driven economic incentives that motivate large groups of people and companies to make incremental environmental contributions that are collectively very significant. At projected levels of adoption, that is precisely what our patented corn oil extraction technologies will have done by sustainably producing globally-meaningful quantities of new carbon-neutral liquid fuels for distribution through existing fossil fuel supply chains; displacing more than 20 million barrels per year of crude oil (as much as a small oil producing nation); saving trillions of cubic feet per year of natural gas; eliminating tens of millions of metric tons per year of greenhouse gas emissions; and infusing more than an estimated $2 billion per year of increased income into the corn ethanol industry – the foundation of North America’s renewable fuel production capability. We are focused on driving and supporting the full utilization of our patented corn oil extraction technologies by as many licensed ethanol plants as possible, as quickly as possible. We generate revenue by licensing our technologies to ethanol producers, and by providing our licensees with success-driven, value-added services and other solutions based upon our expertise, know-how, technologies, and patent position. We also maintain our strong commitment to continued innovation and have many additional patents pending for our portfolio of strategically-compatible cleantech designed to leverage our extraction platform and further strengthen the significant competitive advantages that our technologies provide to licensed ethanol producers. 3 THE U.S. ETHANOL PRODUCTION INDUSTRY Ethanol is a clean-burning, high-octane fuel that is produced from the fermentation of carbohydrates such as grains, starches and sugars. Ethanol is produced mostly from corn in the U.S., and it is primarily used as a gasoline additive to increase octane rating and to comply with air emissions regulations by reducing emissions of carbon monoxide and nitrogen oxide. Fuel blended with ethanol is approved for use by major motor vehicle manufacturers and is often recommended because of ethanol’s clean burning characteristics. According to the EIA, total gasoline consumption in 2012 was 133 billion gallons. Also in 2012, the US consumed 12.8 billion gallons of ethanol, so ethanol encompassed 9.6% of all gasoline consumption. The U.S. ethanol industry has grown significantly over the past 30 years, from an industry-wide output of 175 million gallons per year in 1980, to about 3.4 billion gallons produced during 2004, to about 13.3 billion gallons in 2012, according to the RFA. Demand for ethanol in the United States is expected to increase due to a number of factors, mostly due to policies focused on reducing reliance on fossil fuel-based transportation fuels, volatile petroleum prices, heightened environmental concerns, and energy independence and national security concerns. Corn ethanol can be expected to comprise an increasingly larger portion of the U.S. liquid fuel supply during the next several years, as more fully described below: Environmental Benefits Ethanol, as an oxygenate, reduces tailpipe emissions when added to gasoline. The additional oxygen in the ethanol results in a more complete combustion of the fuel in the engine cylinder, resulting in reduced carbon monoxide and nitrogen oxide emissions. Prior federal programs that mandated the use of oxygenated gasoline in areas with high levels of air pollution spurred widespread use of ethanol in the United States. The federal Clean Air Act requires the use of oxygenated gasoline during winter months in areas with unhealthy levels of carbon monoxide. Blending Benefits Ethanol has an octane rating of 113, and is added to gasoline to raise the octane level of gasoline. Unblended gasoline typically has a base octane level of approximately 84. Typical gasoline and ethanol blends have octane ratings ranging from 87 to 93. Higher octane gasoline has the benefit of reducing engine knocking. Gasoline with higher octane typically has been sold at a higher price per gallon than lower octane gasoline. Ethanol is also a strategically valuable fuel stock extender given energy independence concerns. Use of ethanol in the U.S. gasoline supply has grown from 1.3% in 2000 to about 10% in 2012 according to the EIA. In 2011 alone, ethanol replaced the need for approximately 297 million barrels of crude oil in the U.S. In March 2009, an ethanol industry trade association and 54 ethanol producers requested that the EPA approve the use of up to 15% ethanol blended with gasoline (E15). The EPA recently approved the use of E15 for passenger vehicles manufactured after 2001, paving the way for more than 60% of the 129 million domestic passenger vehicles in service to run on E15. We believe that ethanol blended in the U.S. gasoline supply is an important first step towards the long-term introduction of renewable fuels into the transportation sector. Use Mandates In addition to the blender’s credit, the growth in ethanol usage has also been supported by legislative requirements dictating the use of renewable fuels, including ethanol. The Energy Independence and Security Act of 2007, confirmed by the EPA regulations on the Renewable Fuel Standard, or RFS2, issued on February 3, 2010 mandated a minimum usage of corn-derived renewable fuels of 12.6 billion gallons in 2011 and 13.2 billion gallons in 2012. The upper mandate for corn-based ethanol is 15.0 billion gallons by 2015. 4 ECONOMICS OF ETHANOL PRODUCTION The profitability of corn ethanol producers is directly related to and strongly impacted by commodity prices. Historically, these commodities primarily included ethanol, corn, natural gas and distillers grain. Increases in corn or natural gas prices and decreases in ethanol or distillers grain prices can have an adverse impact on an ethanol producer’s cash flow, ability to service debt and profitability. Ethanol producers are generally unable to pass increased corn prices along to their customers since ethanol competes with fuels that are not derived from corn. Further, prices and supplies of these commodities are subject to and determined by market forces over which ethanol producers have no control, such as weather, farmer planting decisions, domestic and global demand, export prices, and general economic, market, and various governmental policies. The timing, significance and relative impact of these factors is complex and difficult to predict. Commodity price volatility can present ethanol producers and their stakeholders with significant risks. A sustained narrow spread between ethanol and corn prices would adversely affect the liquidity of an ethanol producer. An ethanol producer could be forced to suspend production as a result of commodity price volatility if its ethanol and co-product sales are insufficient to cover its production costs. The “crush spread” is commonly used as an indicator of producer profitability. The simple crush spread is conventionally defined as the market value of 2.8 gallons of ethanol less the cost of one bushel of corn. The graph below shows the impact of volatility in the ethanol and corn markets on the crush spread between 1982 and 2012 (the grey shaded area shows the per gallon price of ethanol and the black line represents the cost of one bushel of corn divided by 2.8): Producers also generate revenue by selling co-products (for example, distillers grain) and incur additional production costs (such as by purchasing natural gas to provide the thermal energy needed in the ethanol production process). However, producer profitability is ultimately limited by the gap, or the spread, between the selling price of their core product (ethanol) and the price of their primary raw material (corn), and a producer will have less cash from operations under market conditions in which the spread tightens, as shown above where the black line (corn) converges with (or exceeds) the top of the grey shaded area (ethanol).
